Cook, J.,
delivered the opinion of the court.
Appellants filed a bill praying for an injunction to restrain the collection of a four-mill tax levied by the board of supervisors of Rankin county upon the petition of a majority of the qualified electors of Cross Roads consolidated school district, approved by the county school board. A temporary injunction was issued. The defendants demurred to the bill, and also made a motion to dissolve the injunction. The demurrer was sustained, the injunction dissolved, and bill dismissed; wherefore this appeal.
There were several grounds of demurrer, but we will consider only one of them, which we think it determinative of this appeal, viz.: ‘ ‘ There is no equity on the face of the bill.” The board of education'of the county met for the first time in 1914 on April 25th, and entered an order, in response to the proper petition of the electors and patrons of two public schools, consolidating said schools under the name of “Cross Roads Consolidated School District,” embracing within its limits twenty-seven full sections of land. On May 4, 1914, the board of education held another meeting, at which time an order was made eliminating two sections from the school district as formed on April 25th, leaving the district with twenty-five full sections of land. On this last-named date an order was entered calling an election for the purpose of authorizing the bonds of the district. It is alleged in the bill that this contemplated bond issue was *70rejected at the election. At this meeting certain Other lands were added to the district. On June 2, 1914, the hoard of education held another meeting and rejected the two petitions praying that certain other lands he embraced in the consolidated district. Finally, on' July 7, 1914, the board of education convened, and entered an order defining the limits of the Cross Roads consolidated school district. This order makes no reference to the previous meetings and orders of the board, but the'district as described conforms to the district formed and described in the previous orders of the board.
It is contended by appellants that the tax which the tax collector is attempting to collect was levied by ¿the board of supervisors “without authority of law,” bel cause the board of education exhausted its powers , to consolidate school districts at its first and only legv ally authorized meeting on April 25th, and in support of this contention section 4512 of Code 1906 is cited. It appears that the order of the board of supervisors levyr ing the tax was made in response to a petition from the qualified electors of the district described in, the order of the board of education of date July 7,. 1914, which district does not contain all of the land embraced in the first order made by said board. We quote section 4512, viz.:
“The county superintendent shall be president of the school board, and shall convene it annually, prior to the first day of August, to define the boundaries of the school districts of the county outside of the separate school districts, or to make alterations therein, and to designate the location of the schoolhouse in each district, if not already located. ’ ’
As we understand the briefs of counsel, it is argued that the word “annually” in the section quoted means ©nee in each year, and when the board meets once to consider the matters mentioned in the section, and, adjourns, the board has no power to define school dis*71tricts, or to make alterations therein, or to designate the location of school houses , until after the 1st day of January and before the 1st day of August of the following year.
We do not so construe the statute. The only effect of section 4512 is to require the board of education to hold a meeting before the 1st day of August in each year for the purpose of considering the matters named. This work is required to be done before the 1st day of August, and this is all. The board of education has the power to meet at any time on the call of its president to conduct the business and exercise the powers intrusted to it; but, in regard to the matters mentioned in section 4512, a meeting for this purpose must be held before August 1st of each year. If for no other reason, meetings for the establishing and altering of school districts, and to designate the location of schoolhouses therein, should be held before August 1st, because, by section 4519 of the Code, the patrons of schools of this character are required to elect trustees on the first Saturday of August in each year, and therefore, if schools of this class are to be consolidated, it should be done before this time.
Again, it is insisted that the district established does not contain twenty-five square miles, within the meaning of section 3 of chapter 255, Laws of 1912, and for this reason the levy of taxes was ultra vires. Gore v. Doolittle, 77 Miss. 620, 27 So. 997, is cited in support of this view of the law. The area of land required by the statute is embraced in the consolidated school district, but it does not contain twenty-five full sections. In the case mentioned this court had under review a no fence law, or stock law, by which the owners of live stock in the proposed district would be forced to fence in their live stock, instead of their cultivated lands, and the court, taking into consideration the end to be accomplished by this change in the law, thought the legis*72lature intended to require the stock law districts to be formed of “entire sections of land, and should comprise a compact body of land making at least thirty-six square miles.” It was admitted by the court that this •construction could not be found in the letter of the statute, but for reasons not given, but which might be •conjectured, the court was of the opinion that the lawmakers intended that stock law districts should be as stated by the court.
• The law here under review is not a law requiring the ■fencing of live stock, but for an entirely different purpose. The consolidation of school districts would be frequently impossible, if the' Gore Case was controlling. School districts are not formed with any view as to the number of acres, or square miles, that are to be embraced therein, but with a view of accommodating as many educable children as possible. These districts are 'frequently of irregular shapes, and, when two or more are consolidated, it would be a rare case where they would be compact in form and containing not less than twenty-five full sections of land. Doubtless the legislature required that the consolidated district should embrace not less than twenty-five square miles of territory before a tax could be levied, or bonds issued for the purposes named, because there had to be some limitations upon the cost of conducting the schools, and it was thought that a taxable district of a less area would not ordinarily be able to make the expenditures authorized by the statute. At any rate, we are unable to find anything in the language employed by the legislature which will authorize the court in giving any other than literal construction to the statute.
This being our interpretation of the statute, it follows that the order of the board of supervisors levying the tax was not without authority of law, and the chancery court is without power to enjoin the collection of the tax-*73Section 533 of the Code affords the only authority for equity jurisdiction in cases of this class, and the bill of complaint does not bring this case within the statute.

Affirmed.